 In the Matter of THE W.J SCHOENBERGERCOMPANYandAMALGAM-ATEDASSOCIATION OF IRON, STEEL & TIN WORKERSOFNORTHAMERICA,THROUGHSTEEL WORKERS ORGANIZING COMMITTEE, LODGE1637 (C. I. 0.)Case No. R-1841.-Decided May 29, 1940Valve Manufacturing Industry-Agreement:stipulation for certification uponconsent pay-rollcheck-Certification of Representatives:upon proof of majorityrepresentation.Mr. Harry L. Lodish,for the Board.Mr. W. J. Schoenberger,of Cleveland, Ohio, for the. Company.Mr. Elmer F. Cope,of Cleveland, Ohio, for the Union.Miss Ann Landy,of counsel to the Board.-DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn April 1, 1940, Amalgamated Association of Iron, Steel & TinWorkers of North America, through Steel Workers Organizing Com-mittee,Lodge 1637 (C. I. 0.), herein called the Union, filed with the'RegionalDirector for the EighthRegion(Cleveland, Ohio), a peti-tion alleging that a question affecting commerce had arisen concerningthe representation of employees of The W. J. Schoenberger Company,herein called the Company, engaged in the manufacture and sale ofvalves at Cleveland, Ohio, and requesting an investigation and certifi-cationof representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On May 6,1940, the National Labor Relations Board, herein called the Board,.acting pursuant to Section 9 (c) of the Act and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorizedtheRegionalDirector to conduct it and to provide for an appropriate hearing upon'due notice.On May 8, 1940, the Company, the Union, and the Boardentered into a "STIPULATION FOR CERTIFICATION UPON CONSENT PAYROLL.CHECK."24 N. L.R. B., No. 8.207 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the stipulation, a pay-roll check by comparison of uniondesignations with the pay roll of the Company for the period endingApril 30, 1940, was made on May 8, 1940, under the supervision ofthe Regional Director, to determine the number of the hourly paidproduction employees of the Company, excluding foremen, super-visory and salaried' employees, and watchmen, who designated theUnion as their bargaining agency.On May 13, 1940, the RegionalDirector, acting pursuant to the stipulation, issued and duly servedupon the parties his Consent Payroll Check Report.No objectionsto said Report have been filed by any of the parties.In his Report the Regional Director reported that the comparisonof. the union designations with the pay roll of the Company showedthat one hundred seventy-three (173) out of two hundred five (205)eligible employees authorized the Union to represent them for thepurposes of collective bargaining with the Company with respectto rates of pay, wages, hours of work, and other conditions ofemployment.Upon the basis of the'stipulation, the Consent Payroll Check Report,and the entire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of The W. J. Schoenberger Company, Cleve-land, Ohio, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All hourly paid production employees of the Company, exclud-ing foremen, supervisory and salaried employees, and watchmen, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the National Labor Rela-tions Act.3.Amalgamated Association of Iron, Steel & Tin Workers of NorthAmerica, through Steel Workers Organizing Committee, Lodge 1637(C. I. 0.) has been designated and selected by a majority of theemployees in the above unit as their representative for the purposesof collective bargaining and is the exclusive representative of all theemployees in said unit within the meaning of Section 9 (a) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,IT IS HEREBY CERTIFIED that Amalgamated Association of Iron,Steel & Tin Workers of North America, through Steel Workers Or- THE W. J. SCHOENBERGER COMPANY209ganizing Committee, Lodge 1637(C. I. 0.) has been designated andselected by a majority of the hourly paid production employees ofThe W.J. Schoenberger Company, Cleveland, Ohio, excluding fore-men, supervisory and salaried employees, and watchmen,as theirrepresentative for the purposes of collectivebargaining,and that pur-suant to the provision of Section 9 (a) of the Act,AmalgamatedAssociation of Iron,Steel & Tin, Workers of North America,throughSteelWorkers Organizing Committee,Lodge 1637(C. I. 0.), is theexclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages,hours of em-ployment, and other conditions of employment.